Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 06/102022, the following occurred:  Claim 1 was amended.  Claims 23-26 were newly added.
Claims 2-3, 5, 11-20 were previously cancelled.
Claims 1, 4, 6-10 and 21-26 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-4, 6-10 and 21-26 are the inclusion of the limitation in the claims, a method, comprising: at an imaging system workstation: retrieving a plurality of clinical reports for a plurality of patients; detecting a measurement in each of the plurality of clinical reports; detecting an identity of a radiologist that created each of the clinical reports; determining a temporality of the detected measurements, wherein the temporality indicates whether each of the measurements are from a current imaging scan or a previous imaging scan, wherein the determining the temporality of the detected measurements is performed by statistical or machine learning methods; determining which of the detected measurements have been registered in a defined structured format; identifying one or more of the plurality of clinical reports that include measurements yet to be registered; determining a ratio of registered measurements to vet to be registered measurements for each radiologist; placing the ratio for each radiologist on a compliance scorecard; placing the one or more of the plurality of clinical reports on a worklist; and registering the measurements in the defined structured format.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Osawa:  U.S. Patent Application Publication U.S. 2016/0253468 A1
Mabotuwana:  U.S. Patent Application Publication U.S. 2016/0012319 A1
Felix:  U.S. Patent Application Publication U.S. 2015/0154530 A1
Saria et al.:  WIPO Publication WO 2012/033771 A2
El-Zahraa et al., Current Trends in Medical Image Registration And Fusion, 21 October 2015, Egyptian Informatics Journal 17, Pages 99-124, http://dx.doi.org/10.1016/j.eij.2015.09.002
Folio et al., Quantitative Radiology Reporting In Oncology: Survey Of Oncologists and Radiologists, September 2015, American Journal of Roentgenology, Volume 205, Number 3, Pages W233-W243, http://ajronline.org/doi/full/10.2214/AJR.14.14054
Johnson et al., Machine Learning And Decision Support In Critical Care, February 2016, Proc. IEEE Inst Elect Electro Eng., 104(2), Pages 444-466, doi: 10.1109/JPROC 

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686